Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.



Claim 1 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 

Step 1 and Step 2A (Prong 1) (The 2019 Revised Patent Subject Matter Eligibility Guidance (2019 PEG) published on January 7, 2019 (84 Fed. Reg. 50))

The limitations of: receive a query for information of a building graph of the building from a system, the query including an indication of an entity and an indication of an event associated with the entity; query the building graph with the indication of the entity and the indication of the event associated with the entity for the information of the building graph, the building graph including a plurality of nodes and a plurality of edges, the plurality of nodes representing a plurality of entities and a plurality of events including the entity and the event, the plurality of edges representing relationships between the plurality of entities and the plurality of events; and generate a query response based on the information and provide the query response 
Step 2A (Prong 2) (PEG 2019)
This judicial exception is not integrated into a practical application. In particular, the claim recites the additional elements: “one or more memory devices” and “one or more processors.” The elements “one or more memory devices” and “one or more processors” are generic computer components.  Each of the additional limitations are no more than mere instructions to apply the exception using generic computer components (processors and memory devices).   The combination of these additional elements is no more than mere instructions to apply the exception using generic computer components (the processors and memory devices).  Accordingly, even in combination, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.  The claim is directed to an abstract idea.

Step 2B (PEG 2019)
As discussed above with respect to Step 2A Prong 2, the additional elements in the claim amount to no more than mere instructions to apply the exception using generic computer components.  The same analysis applies here in 2B, i.e. mere instructions to apply an exception 
As previously identified, the claim also recites the additional element “processors” and “memory devices” which are well-understood, routine, and conventional.
According to Berkheimer Option D (See MPEP 2106.07(a)(III)): “A statement that the examiner is taking official notice of the well-understood, routine, conventional nature of the additional element(s).”  The Examiner takes Official Notice that it is old and well known in this art to provide generic “processors” and “memory devices”.  Therefore, it would have been obvious to one or ordinary skill in this art at the time of the invention by Applicant to incorporate processors and memory devices.  This would have been obvious since to do so it routine in this art.
The Official Notice statement supports a finding that the recited limitations are well-understood, routine, and conventional.
Considering the additional elements and the claim as a whole, the additional elements does not provide significantly more than the abstract idea.  The claim is not patent eligible.

Regarding Claim 2, the limitation “to query the building graph with the indication of the entity and the event by: identifying a node of the plurality of nodes corresponding to the entity type of the entity, the node representing the entity; and identifying one or more edges between the node representing the entity and a second node of the plurality of nodes representing the event; to generate the query response by causing the query response to include the entity in response to identifying the node and identifying the one or more edges between the node and the 

Regarding Claim 3, the limitation “receive the query from the user application where a user provides a request for the information to the user application and the user application generates and provides the query to the building system” further defines the abstract idea in the independent claim above. Therefore, the claim is directed to an abstract idea without significantly more.

Regarding Claim 4, the limitation “provide the query response to the user application; wherein the user application generates a display indicating the information of the query response” further defines the abstract idea in the independent claim above. Therefore, the claim is directed to an abstract idea without significantly more.

Regarding Claim 5, the limitation “wherein the building graph is a digital twin, wherein one or more edges of the plurality of edges between a first node representing a particular event and a second node representing a particular building entity indicates that the particular event is associated with the particular building entity” further defines the abstract idea in the independent claim above. Therefore, the claim is directed to an abstract idea without significantly more.

Regarding Claim 6, the limitation “wherein the particular building entity is a piece of building equipment that generates the particular event” further defines the abstract idea in the 

Regarding Claim 7, the limitation “determine whether the system has access to the information of the building graph based on a policy indicated by the plurality of nodes and edges of the building graph; and provide the information of the building graph to the system in response to a determination that the system has access to the information of the building graph” further defines the abstract idea in the independent claim above. Therefore, the claim is directed to an abstract idea without significantly more.

Regarding Claim 8, the limitation “determine whether the system has access to the information of the building graph based on the policy by: identifying a first node of the plurality of nodes representing the system; and identifying an edge of the plurality of edges between the first node and a second node representing the policy to access the information of the building graph” further defines the abstract idea in the independent claim above. Therefore, the claim is directed to an abstract idea without significantly more.

Regarding Claim 9, the limitation “receive a request from the system for a capability of the entity responsive to providing the query response to the system; identify the capability of the entity in the building graph; receive a command to perform an operation associated with the entity, the command performing an action associated with the capability of the entity; and provide the command to perform the operation associated with the entity to an operating system” further defines the abstract idea in the independent claim above.  Additionally, the Examiner   The Official Notice statement supports a finding that the recited limitations are well-understood, routine, and conventional.  Therefore, the claim is directed to an abstract idea without significantly more.

Regarding Claim 10, the limitation “identifying a first node of the plurality of nodes of the building graph representing the entity; and identifying at least one of one or more nodes or one or more edges between the first node and a second node representing the capability of the entity” further defines the abstract idea in the independent claim above. Therefore, the claim is directed to an abstract idea without significantly more.

Claim 11 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 

Step 1 and Step 2A (Prong 1) (2019 PEG)
The limitations of: receiving a query for information of a building graph of a building from a system, the query including an indication of an entity and an indication of an event associated with the entity; querying the building graph with the indication of the entity and the indication of the event associated with the entity for the information of the building graph, the building graph including a plurality of nodes and a plurality of edges, the plurality of nodes representing a plurality of entities and a plurality of events including the entity and the event, the 

Step 2A (Prong 2) (PEG 2019)
This judicial exception is not integrated into a practical application. In particular, the claim recites the additional element: “a processing circuit” which is a generic computer component.  The additional limitation is no more than mere instructions to apply the exception using a generic computer component (processing circuit).   The combination of the additional elements is no more than mere instructions to apply the exception using generic computer components (processing circuits).  Accordingly, the additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.  The claim is directed to an abstract idea.

Step 2B (PEG 2019)
As discussed above with respect to Step 2A Prong 2, the additional element in the claim amounts to no more than mere instructions to apply the exception using a generic computer component.  The same analysis applies here in 2B, i.e. mere instructions to apply an exception on 
As previously identified, the claim also recites the additional element “processing circuit” which are well-understood, routine, and conventional.
According to Berkheimer Option D (See MPEP 2106.07(a)(III)): “A statement that the examiner is taking official notice of the well-understood, routine, conventional nature of the additional element(s).”  The Examiner takes Official Notice that it is old and well known in this art to provide generic “processing circuit”.  Therefore, it would have been obvious to one or ordinary skill in this art at the time of the invention by Applicant to incorporate processing circuits.  This would have been obvious since to do so it routine in this art.
The Official Notice statement supports a finding that the recited limitations are well-understood, routine, and conventional.
Considering the additional elements and the claim as a whole, the additional elements does not provide significantly more than the abstract idea.  The claim is not patent eligible.

Regarding Claim 12, the limitation “wherein the indication of the entity is an indication of an entity type of the entity; wherein querying the building graph with the indication of the entity and the event comprises: identifying a node of the plurality of nodes corresponding to the entity type of the entity, the node representing the entity; and identifying one or more edges between the node representing the entity and a second node of the plurality of nodes representing the event; wherein generating the query response comprises causing the query response to include the entity in response to identifying the node and identifying the one or more edges 

Regarding Claim 13, the limitation “receiving a request from the system for a capability of the entity responsive to providing the query response to the system; identifying the capability of the entity in the building graph; receiving a command to perform an operation associated with the entity, the command performing an action associated with the capability of the entity; and providing the command to perform the operation associated with the entity to an operating system” further defines the abstract idea in the independent claim above.  Additionally, the Examiner takes Official Notice that it is old and well known in this art to provide generic “operating system”.  Therefore, it would have been obvious to one or ordinary skill in this art at the time of the invention by Applicant to incorporate an operating system.  This would have been obvious since to do so it routine in this art.  The Official Notice statement supports a finding that the recited limitations are well-understood, routine, and conventional.  Therefore, the claim is directed to an abstract idea without significantly more.

Regarding Claim 14, the limitation “receiving, the query from a user application where a user provides a request for the information to the user application and the user application generates and provides the query to a building system” further defines the abstract idea in the independent claim above. Therefore, the claim is directed to an abstract idea without significantly more.
Regarding Claim 15, the limitation “the query response to the user application; wherein the user application generates a display indicating the information of the query response” further 

Regarding Claim 16, the limitation “wherein one or more edges of the plurality of edges between a first node representing a particular event and a second node representing a particular building entity indicates that the particular event is associated with the particular building entity” further defines the abstract idea in the independent claim above. Therefore, the claim is directed to an abstract idea without significantly more.

Regarding Claim 17, the limitation “wherein the particular building entity is a piece of building equipment that generates the particular event” further defines the abstract idea in the independent claim above. Therefore, the claim is directed to an abstract idea without significantly more.

Regarding Claim 18, the limitation “determining whether the system has access to the information of the building graph based on a policy indicated by the plurality of nodes and edges of the building graph; and providing the information of the building graph to the system in response to a determination that the system has access to the information of the building graph” further defines the abstract idea in the independent claim above. Therefore, the claim is directed to an abstract idea without significantly more.
Regarding Claim 19, the limitation “identifying a first node of the plurality of nodes representing the system; and identifying an edge of the plurality of edges between the first node and a second node representing the policy to access the information of the building graph” 

Claim 20 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 

Step 1 and Step 2A (Prong 1) (2019 PEG)
The limitations of: receive a query for information of a building graph of a building from a system, the query including an indication of an entity and an indication of an event associated with the entity; query the building graph with the indication of the entity and the indication of the event associated with the entity for the information of the building graph, the building graph including a plurality of nodes and a plurality of edges, the plurality of nodes representing a plurality of entities and a plurality of events including the entity and the event, the plurality of edges representing relationships between the plurality of entities and the plurality of events, wherein the building graph is a digital twin; and generate a query response based on the information and provide the query response to the system, as drafted, are a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind (such as, evaluation).  That is, nothing in the claim precludes the step from practically being performed in the mind.  If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
Step 2A (Prong 2) (PEG 2019)


Step 2B (PEG 2019)
As discussed above with respect to Step 2A Prong 2, the additional elements in the claim amount to no more than mere instructions to apply the exception using generic computer components.  The same analysis applies here in 2B, i.e. mere instructions to apply an exception on generic computer components cannot integrate a judicial exception into a practical application at Step 2A or provide an inventive concept in Step 2B.
As previously identified, the claim also recites the additional element “processors” and “memory devices” which are well-understood, routine, and conventional.
According to Berkheimer Option D (See MPEP 2106.07(a)(III)): “A statement that the examiner is taking official notice of the well-understood, routine, conventional nature of the additional element(s).”  The Examiner takes Official Notice that it is old and well known in this art to provide generic “processors” and “memory devices”.  Therefore, it would have been 
The Official Notice statement supports a finding that the recited limitations are well-understood, routine, and conventional.
Considering the additional elements and the claim as a whole, the additional elements does not provide significantly more than the abstract idea.  The claim is not patent eligible.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Park et al. (US 2017/0357490).


receive a query for information of a building graph of the building from a system, the query including an indication of an entity and an indication of an event associated with the entity ([0195], Park); 
query the building graph with the indication of the entity and the indication of the event associated with the entity for the information of the building graph, the building graph including a plurality of nodes and a plurality of edges, the plurality of nodes representing a plurality of entities and a plurality of events including the entity and the event, the plurality of edges representing relationships between the plurality of entities and the plurality of events (Fig. 10A-10B, Park); and
generate a query response based on the information and provide the query response to the system ([0195]-[0196], Park). 

Regarding Claim 2, Park discloses a building system of claim 1, wherein the indication of the entity is an indication of an entity type of the entity; 
wherein the instructions cause the one or more processors to query the building graph with the indication of the entity and the event by ([0195]-[0197], Park): 
identifying a node of the plurality of nodes corresponding to the entity type of the entity, the node representing the entity ([0195]-[0197], Park); and 
identifying one or more edges between the node representing the entity and a second node of the plurality of nodes representing the event ([0195]-[0197], Park); 


Regarding Claim 3, Park discloses a building system of claim 1, wherein the system includes a user application; 
wherein the instructions cause the one or more processors to: 
receive the query from the user application where a user provides a request for the information to the user application and the user application generates and provides the query to the building system ([0076], Park). 

Regarding Claim 4, Park discloses a building system of claim 3, wherein the instructions cause the one or more processors to provide the query response to the user application; 
wherein the user application generates a display indicating the information of the query response ([0048] and [0076], Park). 

Regarding Claim 5, Park discloses a building system of claim 1, wherein the building graph is a digital twin, wherein one or more edges of the plurality of edges between a first node representing a particular event and a second node representing a particular building entity indicates that the particular event is associated with the particular building entity (Fig. 10A and 10B, Park). 



Regarding Claim 7, Park discloses a building system of claim 1, wherein the instructions cause the one or more processors to: 
determine whether the system has access to the information of the building graph based on a policy indicated by the plurality of nodes and edges of the building graph ([0109], “Security service 522 can assign security attributes to the raw timeseries data to ensure that the timeseries data are only accessible to authorized individuals, systems, or applications. Entity service 524 can assign entity information to the timeseries data to associate data points with a particular system, device, or space. Timeseries service 528 and analytics service 524 can generate new optimized timeseries from the raw timeseries data,” Park); and 
provide the information of the building graph to the system in response to a determination that the system has access to the information of the building graph ([0109], “Security service 522 can assign security attributes to the raw timeseries data to ensure that the timeseries data are only accessible to authorized individuals, systems, or applications. Entity service 524 can assign entity information to the timeseries data to associate data points with a particular system, device, or space. Timeseries service 528 and analytics service 524 can generate new optimized timeseries from the raw timeseries data,” Park). 


identifying a first node of the plurality of nodes representing the system ([0109], Park); and 
identifying an edge of the plurality of edges between the first node and a second node representing the policy to access the information of the building graph ([0109], Park). 

Regarding Claim 9, Park discloses a building system of claim 1, wherein the instructions cause the one or more processors to: 
receive a request from the system for a capability of the entity responsive to providing the query response to the system ([0109] and [0195], Park); 
identify the capability of the entity in the building graph ([0109] and [0195], Park); 
receive a command to perform an operation associated with the entity, the command performing an action associated with the capability of the entity ([0109] and [0195], Park); and 
provide the command to perform the operation associated with the entity to an operating system ([0109] and [0195], Park). 

Regarding Claim 10, Park discloses a building system of claim 9, wherein the instructions cause the one or more processors to identify the capability of the entity by:
identifying a first node of the plurality of nodes of the building graph representing the entity ([0195]-[0196] and Fig. 10B, Park); and 


Regarding Claim 11, Park discloses a method comprising: 
receiving, by a processing circuit, a query for information of a building graph of a building from a system, the query including an indication of an entity and an indication of an event associated with the entity ([0195], Park); 
querying, by the processing circuit, the building graph with the indication of the entity and the indication of the event associated with the entity for the information of the building graph, the building graph including a plurality of nodes and a plurality of edges, the plurality of nodes representing a plurality of entities and a plurality of events including the entity and the event, the plurality of edges representing relationships between the plurality of entities and the plurality of events (Fig. 10A-10B, Park); and 
generating, by the processing circuit, a query response based on the information and provide the query response to the system ([0195]-[0196], Park). 

Regarding Claim 12, Park discloses a method of claim 11, wherein the indication of the entity is an indication of an entity type of the entity; 
wherein querying, by the processing circuit, the building graph with the indication of the entity and the event comprises ([0195]-[0197], Park): 
identifying a node of the plurality of nodes corresponding to the entity type of the entity, the node representing the entity ([0195]-[0197], Park); and 

wherein generating, by the processing circuit, the query response comprises causing the query response to include the entity in response to identifying the node and identifying the one or more edges between the node and the second node ([0196], Park). 

Regarding Claim 13, Park discloses a method of claim 11, further comprising: 
receiving, by the processing circuit, a request from the system for a capability of the entity responsive to providing the query response to the system ([0109] and [0195], Park); 
identifying, by the processing circuit, the capability of the entity in the building graph ([0109] and [0195], Park);
receiving, by the processing circuit, a command to perform an operation associated with the entity, the command performing an action associated with the capability of the entity ([0109] and [0195], Park); and
providing, by the processing circuit, the command to perform the operation associated with the entity to an operating system ([0109] and [0195], Park). 

Regarding Claim 14, Park discloses a method of claim 11, further comprising: 
receiving, the query from a user application where a user provides a request for the information to the user application and the user application generates and provides the query to a building system ([0076], Park). 


wherein the user application generates a display indicating the information of the query response ([0048] and [0076], Park). 

Regarding Claim 16, Park discloses a method of claim 11, wherein one or more edges of the plurality of edges between a first node representing a particular event and a second node representing a particular building entity indicates that the particular event is associated with the particular building entity (Fig. 10B, see for example: items 1065, 1067, and 1069, Park). 

Regarding Claim 17, Park discloses a method of claim 16, wherein the particular building entity is a piece of building equipment that generates the particular event (Fig. 10B, see for example: items 1065, 1067, and 1069, Park).

Regarding Claim 18, Park discloses a method of claim 11, further comprising:
determining, by the processing circuit, whether the system has access to the information of the building graph based on a policy indicated by the plurality of nodes and edges of the building graph ([0109], “Security service 522 can assign security attributes to the raw timeseries data to ensure that the timeseries data are only accessible to authorized individuals, systems, or applications. Entity service 524 can assign entity information to the timeseries data to associate data points with a particular system, device, or space. Timeseries service 528 and analytics service 524 can generate new optimized timeseries from the raw timeseries data,” Park); and 
522 can assign security attributes to the raw timeseries data to ensure that the timeseries data are only accessible to authorized individuals, systems, or applications. Entity service 524 can assign entity information to the timeseries data to associate data points with a particular system, device, or space. Timeseries service 528 and analytics service 524 can generate new optimized timeseries from the raw timeseries data,” Park). 

Regarding Claim 19, Park discloses a method of claim 18, wherein determining, by the processing circuit, whether the system has access to the information of the building graph based on the policy comprises: 
identifying a first node of the plurality of nodes representing the system ([0109], Park); and 
identifying an edge of the plurality of edges between the first node and a second node representing the policy to access the information of the building graph ([0109], Park). 

Regarding Claim 20, Park discloses one or more memory devices having instructions thereon, that, when executed by one or more processors, cause the one or more processors to:
receive a query for information of a building graph of a building from a system, the query including an indication of an entity and an indication of an event associated with the entity ([0195], Park);
query the building graph with the indication of the entity and the indication of the event associated with the entity for the information of the building graph, the building graph including 
generate a query response based on the information and provide the query response to the system ([0195]-[0196], Park).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GIOVANNA B COLAN whose telephone number is (571)272-2752.  The examiner can normally be reached on Mon - Fri 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aleksandr Kerzhner can be reached on (571) 270-1760.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to 






/GIOVANNA B COLAN/Primary Examiner, Art Unit 2165
March 22, 2022